         Case 3:20-cv-03194-RS Document 24 Filed 10/29/20 Page 1 of 2



 1   THOMAS A. LIDBURY, IL 6211158
     tom.lidbury@ogletree.com
 2   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 3   155 North Wacker Drive, Suite 4300
     Chicago, IL 60606
 4   Telephone:   312.558.1230
     Facsimile:   312.807.3619
 5
     BRIAN D. BERRY, CA Bar No. 229893
 6   brian.berry@ogletree.com
     ANDREW M. MASSARA, CA Bar No. 282913
 7   andrew.massara@ogletree.com
     OGLETREE, DEAKINS, NASH, SMOAK &
 8   STEWART, P.C.
     Steuart Tower, Suite 1300
 9   One Market Plaza
     San Francisco, CA 94105
10   Telephone:    415.442.4810
     Facsimile:    415-.42.4870
11
     Attorneys for Defendant
12   PARKER UNIVERSITY
13
                                UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15

16   DR. LAURIE KLEIN, et al.,                   Case No. 3:20-cv-03194-RS
17                Plaintiff,                     NOTICE OF MOTION AND MOTION TO
                                                 DISMISS FOR LACK OF PERSONAL
18         v.                                    JURISDICTION
19   PARKER UNIVERSITY,                          Date:      December 3, 2020
                                                 Time:      1:30 p.m.
20                Defendants.                    Courtroom: 3, 17th Floor
21

22

23

24

25

26

27

28

                                              1                      Case No. :20-cv-03194-R
           NOTICE OF MOTION AND MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
          Case 3:20-cv-03194-RS Document 24 Filed 10/29/20 Page 2 of 2



 1                                NOTICE OF MOTION AND MOTION
 2   TO ALL PARTIES AND COUNSEL OF RECORD:
 3          PLEASE TAKE NOTICE that on Thursday, December 3, 2020 at 1:30 p.m., or as soon
 4   thereafter as the matter may be heard in the United States District Court for the Northern District
 5   of California, San Francisco Courthouse, Courtroom 3, 17th Floor, 450 Golden Gate Avenue,
 6   San Francisco, California 94102, Defendant PARKER UNIVERSITY (“Defendant”) will and
 7   hereby does move this Court for dismissal of Plaintiffs Dr. Steve Liringis, Lisa Liringis, Dr.
 8   Pamela Hart, Dr. Greg Molis, Dr. Ken Carle, Dr. Shane Staker, Kelly Staker, Dr. Keith
 9   Alexander, Betsy Stummer, Drs. John Suto and Biollie Suto, Dr. Jeffrey Failing, Dr. Michael
10   Gagnon, Dr. Craig Thornally, and Dr. Ronald B. Sanders without prejudice to refile in another
11   state pursuant to Fed. R. Civ.P. (12(b)(2). A brief in support of this motion is being filed
12   contemporaneously with this Notice.
13          This Motion is based on this Notice of Motion and Motion, the accompanying
14   Memorandum of Points and Authorities, all of the pleadings, files and records in this case, and
15   such oral argument and evidence as may be presented at the hearing of this Motion.
16

17
     DATED: October 29, 2020                           OGLETREE, DEAKINS, NASH, SMOAK &
18                                                     STEWART, P.C.
19

20
                                                       By: /s/ Thomas A. Lidbury
21                                                         THOMAS A. LIDBURY
                                                           BRIAN D. BERRY
22                                                         ANDREW M. MASSARA
23                                                          Attorneys for Defendant
                                                            PARKER UNIVERSITY
24

25
                                                                                                    44761445.1
26

27

28

                                               2                      Case No. :20-cv-03194-R
            NOTICE OF MOTION AND MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION
